Citation Nr: 0210567	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  95-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bladder cancer, 
secondary to radiation exposure.

2. Entitlement to service connection for malignant melanoma, 
secondary to radiation exposure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from July 1945 to August 1946.  
This appeal arises from an October 1993 rating decision of 
the San Diego, California Regional Office (RO), which denied 
the veteran's claims for entitlement to service connection 
for bladder cancer and malignant melanoma, secondary to 
radiation exposure.  In April 1997, the Board of Veterans' 
Appeals (Board) remanded the case to the RO to afford the 
veteran a personal hearing.  In October 1998, the veteran 
appeared and testified at a Travel Board hearing which was 
conducted by C. W. Symanski, who is the member of the Board 
responsible for making a determination in this case.  38 
U.S.C.A. § 7102(b) (West 1991).  In July 2001, the veteran 
appeared and testified at another hearing before the 
undersigned in Washington, D.C.  


REMAND

The veteran alleges that his bladder cancer and malignant 
melanoma results from his exposure to ionizing radiation in 
service.  He claims entitlement to presumptive service 
connection for bladder cancer on the basis that he performed 
official military duties in connection with the Occupation of 
Hiroshima and Nagasaki.  See 38 C.F.R. § 3.309(d)(3)(vi) 
(2001).  He alternatively alleges that he can establish 
service connection based upon his actual radiation exposure 
dose during visits to the Hiroshima and Nagasaki areas 
between the time period from January to April 1946.  

In this case, the Defense Nuclear Agency (DNA) has provided a 
scientific dose reconstruction that the maximum dose the 
veteran could have received from external radiation, 
inhalation and ingestion while in the Hiroshima and Nagasaki 
vicinities was less than 1 rem.  The veteran has disputed the 
accuracy of DNA's dose assessment by referencing material 
from various scientific sources.  See Veteran's Statement of 
the Case dated October 1998 and Veteran's Notice of 
Disagreement with the RO's July 2000 Supplemental Statement 
of the Case.  A challenge to the dose estimate provided by 
DNA must come from a credible source which is "prepared by a 
person or persons certified by an appropriate professional 
body in the field of health physics, nuclear medicine or 
radiology and if based on analysis of the facts and 
circumstances of the particular claim."  38 C.F.R. 
§ 3.311(a)(3)(ii) (2001).  The RO should contact the veteran 
and offer to assist him in associating with the claims folder 
any materials he believes may be relevant in substantiating 
his claim that he was exposed to more than 1 rem of ionizing 
radiation in service.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 
2001) (VA shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA).

The veteran has also alleged that DNA's assessment failed to 
take into account the particular facts of his case.  For 
instance, he has alleged the following incidents of potential 
radiation exposure:

1) he indicates that, during the time period 
from January to April 1946, he was exposed to 
radiation by visiting the ground zero area of 
Hiroshima on at least two occasions and the 
ground zero area of Nagasaki on at least one 
occasion;
2) he indicates that, while visiting 
Hiroshima in March 1946, he fell into the Han 
River due to a wharf collapse and was exposed 
to radiation as follows:
a) he remained "immersed" in the Han 
River waters, which were surrounded by 
radiation saturated debris from the 
nearby Mitsubishi factory and radiation 
run-off from the rainy season, for a 
"considerable" amount of time; 
b) he swallowed the contaminated Han 
River water, and;
c) he wore his clothing, which 
initially caused a reddening of the 
skin and nausea, for a several month 
period without any decontamination 
procedures being performed. 

Based upon these allegations, the Board is of the opinion 
that the veteran has raised an "other exposure" claim which 
requires further development pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  The RO should first inquire with the 
appropriate agency as to whether a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) was maintained 
on the veteran's behalf.  Following the receipt of any 
additional information or evidence, the RO should forward the 
veteran's claims folder to the Under Secretary for Health for 
an estimate of the veteran's probable radiation dose during 
service.  38 C.F.R. § 3.311(a)(2)(iii) (2001).  In so doing, 
the RO should request the Under Secretary for Health to 
specifically address the veteran's assertions as noted above 
and any other materials submitted by the veteran and/or 
obtained on his behalf which challenges the accuracy of his 
dose assessment by DNA.  The RO should also request the Under 
Secretary for Health to provide an advisory opinion as to 
whether it is least as likely as not that the veteran's 
bladder cancer and/or malignant melanoma are secondary to his 
radiation exposure.  38 C.F.R. § 3.311(c) (2001).  In 
addition to evaluating the particular factors in this case, 
the Under Secretary for Health should be directly requested 
to address the August 2001 opinion by Norman A. Lasky, M.D., 
in arriving at its opinion and conclusion.

On remand, the RO should also consider whether any additional 
development is warranted under the Veterans Claims Assistance 
Act of 2000.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran that 
a challenge to the dose estimate provided 
by DNA must come from a credible source 
which is "prepared by a person or 
persons certified by an appropriate 
professional body in the field of health 
physics, nuclear medicine or radiology 
and if based on analysis of the facts and 
circumstances of the particular claim."  
38 C.F.R. § 3.311(a)(3)(ii) (2001).

2.  The RO should contact the veteran and 
offer to assist him in associating with 
the claims folder any materials he 
believes may be relevant in 
substantiating his claim that he was 
exposed to more than 1 rem of ionizing 
radiation in service.

3.  The RO must undertake an attempt to 
obtain the veteran's DD Form 1141, if 
maintained on his behalf.  If this form 
does not exist for the veteran, this fact 
should be documented in the veteran's 
claims folder.

4.  Upon completion of the requested 
development, the RO should forward the 
veteran's claims folder to the Under 
Secretary for Health for preparation of 
an estimate of his probable dose exposure 
to ionizing radiation while in service.  
In so doing, the RO should provide the 
Under Secretary for Health the following 
summary of the veteran's claimed exposure 
to radiation:

1) The veteran indicates that, during 
the time period from January to April 
1946, he was exposed to radiation by 
visiting the ground zero area of 
Hiroshima on at least two occasions 
and the ground zero area of Nagasaki 
on at least one occasion;
2) he indicates that, while visiting 
Hiroshima in March 1946, he fell into 
the Han River due to a wharf collapse 
and was exposed to radiation as 
follows:
a) he remained "immersed" in the 
Han River waters, which were 
surrounded by radiation saturated 
debris from the nearby Mitsubishi 
factory and radiation run-off from 
the rainy season, for a 
"considerable" amount of time; 
b) he swallowed the contaminated 
Han River water, and;
c) he wore his clothing, which 
initially caused a reddening of 
the skin and nausea, for a several 
month period without any 
decontamination procedures being 
performed.

The RO should instruct the Under 
Secretary for Health to specifically 
address the veteran's assertions of 
radiation exposure and any other 
materials submitted by the veteran and/or 
obtained on his behalf which challenges 
the accuracy of his dose assessment by 
DNA.

The RO should also request the Under 
Secretary for Health to provide an 
advisory opinion as to whether it is 
least as likely as not that the veteran's 
bladder cancer and/or malignant melanoma 
are secondary to his radiation exposure.  
38 C.F.R. § 3.311(c) (2001).  In addition 
to evaluating the particular factors in 
this case, the Under Secretary for Health 
should be directly requested to address 
the August 2001 opinion by Norman A. 
Lasky, M.D., in arriving at its opinion 
and conclusion.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

6.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration of the additional evidence 
associated with the veteran's claims 
folder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but is hereby advised of his right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


